Exhibit 10.48

Supplement to Employment Agreement

October 3, 2016

THIS SUPPLEMENT (THE “SUPPLEMENT”) IS MADE TO THE EMPLOYMENT AGREEMENT that was
entered into on August 8, 2011 (THE “AGREEMENT”) by and between Autoliv, Inc., a
Delaware corporation (the “Company”), and Steve Fredin (the “Executive”).

 

1. The Executive will be appointed as CTO & Group Vice President, Business
Development as of October 1, 2016.

 

2. The Executive’s principal office of employment shall be at the Company’s
offices in Stockholm, Sweden between October 1, 2016 and June 30, 2017.

 

3. His international assignment in Sweden and the associated International
Assignment Agreement shall terminate as of June 30, 2017. The Company shall
ensure that the relocation and tax consulting related benefits for the
assignment period is provided.

 

4. The Executive’s principal office shall be at the Company’s offices in
Michigan, U.S.A. as of July 1, 2017.

 

5. The base salary will remain unchanged at USD 578,240 and it will be subject
to review first time as of January 1, 2017.

 

1. The parties acknowledge and agree that, effective as of October 1, 2016, this
Supplement revokes and supersedes all prior agreements and addendums and other
than the Employment Agreement (and the associated Indemnification Agreement and
Change-in-Control Severance Agreement) and the above-described International
Assignment Agreement, represent the entire agreement between the parties in
relation to the employment of Executive by the Company.

 

2. Other terms and conditions of the Employment Agreement remain unchanged.

IN WITNESS WHEREOF this Supplement has been executed the day and year first
above written.

 

AUTOLIV, INC        

/s/ Jan Carlson

    

/s/ Steve Fredin

   Jan Carlson      Steve Fredin    Chairman & CEO        

/s/ Karin Eliasson

        Karin Eliasson         GVP, Human Resources        